        Case 4:20-cv-01777-MWB-DB Document 29 Filed 09/09/21 Page 1 of 2




                 IN THE UNITED STATES DISTRICT COURT
               FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

    HECTOR BOSSIO,                                             No. 4:20-CV-1777

                 Plaintiff,                                    (Chief Judge Brann)

          v.

    WARDEN SPAULDING, et al.,

                 Defendants.

                                              ORDER

                                       SEPTEMBER 9, 2021

        In accordance with the accompanying Memorandum Opinion, IT IS

HEREBY ORDERED that:

        1.      Defendant’s motion to dismiss1 is GRANTED;

        2.      Plaintiff’s complaint is DISMISSED with prejudice in its entirety;

        3.      Plaintiff’s motion for leave to file a brief out of time2 is

                DISMISSED as moot;3

        4.      Plaintiff’s motion to compel4 is DISMISSED as moot;

        5.      The Clerk of Court is further directed to CLOSE this case;

1
     Doc. 18.
2
     Doc. 17.
3
     By Order dated December 10, 2020, Plaintiff’s motion for preliminary injunction was
     withdrawn for Plaintiff’s failure to file a brief in support. (Doc. 16). Because Bossio has failed
     to prevail on the merits of the instant civil right action, his motion for preliminary injunction
     is meritless. As such, Plaintiff’s motion to file a brief out of time is unnecessary.
4
     Doc. 27. The Court notes that Bossio’s April 13, 2021 motion to compel has never been
     properly supported by the filing of a brief in support, as is required by M.D. Pa. Local Rule
     7.5.
Case 4:20-cv-01777-MWB-DB Document 29 Filed 09/09/21 Page 2 of 2




6.    Any appeal from this Order is deemed frivolous and not in good faith.

      See 28 U.S.C. § 1915(a)(3).


                                        BY THE COURT:


                                        s/ Matthew W. Brann
                                        Matthew W. Brann
                                        Chief United States District Judge




                                    2
